Order entered May 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00412-CV

                            360-IRVINE, LLC, ET AL., Appellants

                                                V.

                   TIN STAR DEVELOPMENT, LLC, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1-14255

                                           ORDER
       We GRANT appellees’ May 14, 2014 unopposed motion for an extension of time to file

a brief. Appellees shall file their brief on or before June 26, 2014. We caution appellees that no

further extension will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE